The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
Status of Case
This communication is in response to the filing of Application 17/043,234 by KIM et al. for “METHOD AND APPARATUS FOR PERFORMING DISCONTINUOUS RECEPTION IN WIRELESS COMMUNICATION SYSTEM”, filed on 09/29/2020. 
Claims 1-15 are now pending. The independent claims are 1, 6 and 11.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lindheimer et al. (US20200120741A1), hereinafter LINDHEIMER.

Regarding claim 1, LINDHEIMER teaches An operating method of a user equipment (UE) in a wireless communication system, comprising: (LINDHEIMER, 

    PNG
    media_image1.png
    779
    718
    media_image1.png
    Greyscale

transmitting, to a base station (BS), a radio resource control (RRC) resume request message in an RRC in-active state of the UE; (LINDHEIMER, Fig. 9A, steps 902, 904, paragraph 116, teach transmitting, to a base station, a RRC resume request message while in an RRC inactive state of the UE.) 
and receiving, from the BS, an RRC configuration message for the in-active state of the UE in response to the RRC resume request message. (LINDHEIMER, paragraph 118 teaches receiving, from the BS, an RRC Connection Suspend message or an RRC Resume message (i.e. RRC configuration message) and determining whether to remain in RRC Inactive state (i.e. for the inactive state of the UE) in response to the RRC resume request message.)

Regarding claim 2, LINDHEIMER teaches the method of claim 1, wherein the RRC resume request message comprises resume cause information. (LINDHEIMER, Fig. 9A, steps 902, 904, paragraph 116, teach the RRC resume request message comprising a cause indicator (i.e. resume cause information).)

Regarding claim 3, LINDHEIMER teaches the method of claim 2, wherein the resume cause is update of a radio-access-network (RAN) notification area (RNA). (LINDHEIMER, Fig. 9A, steps 902, 904, paragraph 116, teach the cause indicator indicating a Radio Access Network Notification Area Update (RNAU) (i.e. update of a RAN notification area (RNA).)

Regarding claim 6, LINDHEIMER teaches An operating method of a base station in a wireless communication system, comprising: (LINDHEIMER, Fig. 9A, teaches a method of operating a base station. For convenience, Fig. 9A has been reproduced below:

    PNG
    media_image1.png
    779
    718
    media_image1.png
    Greyscale

receiving, from a user equipment (UE) of a radio resource control (RRC) in-active state, a RRC resume request message; (LINDHEIMER, Fig. 9A, steps 902, 904, paragraph 116, teach receiving, from a UE, a RRC resume request message while in an RRC inactive state.) 
and transmitting, to the UE, an RRC configuration message for the in-active state of the UE in response to the RRC resume request message. (LINDHEIMER, paragraph 118 teaches transmitting, to the UE, an RRC Connection Suspend message or an RRC Resume message (i.e. RRC configuration message) and determining whether to remain in RRC Inactive state (i.e. for the inactive state of the UE) in response to the RRC resume request message.)

Regarding claim 7, LINDHEIMER teaches the method of claim 6, wherein the RRC resume request message comprises resume cause information. (LINDHEIMER, Fig. 9A, steps 902, 904, paragraph 116, teach the RRC resume request message comprising a cause indicator (i.e. resume cause information).)

Regarding claim 8, LINDHEIMER teaches the method of claim 7, wherein the resume cause is update of a radio-access-network (RAN) notification area (RNA). (LINDHEIMER, Fig. 9A, steps 902, 904, paragraph 116, teach the cause indicator indicating a Radio Access Network Notification Area Update (RNAU) (i.e. update of a RAN notification area (RNA).)

Regarding claim 11, LINDHEIMER teaches A user equipment (UE) in a wireless communication system, comprising: a transceiver; and at least one processor, wherein the at least one processor is configured to, (LINDHEIMER, Fig. 8, paragraph 108, teach wireless device 50 (i.e. UE) comprising transceiver 56 and processor 62 configured to perform the functions as described by Fig. 9A, which has been reproduced below:

    PNG
    media_image1.png
    779
    718
    media_image1.png
    Greyscale

transmit, to a base station (BS), a radio resource control (RRC) resume request message in an RRC in-active state of the UE, (LINDHEIMER, Fig. 9A, steps 902, 904, paragraph 116, teach transmitting, to a base station, a RRC resume request message while in an RRC inactive state of the UE.) 
and receive, from the BS, an RRC configuration message for the in-active state of the UE in response to the RRC resume request message. (LINDHEIMER, paragraph 118 teaches receiving, from the BS, an RRC Connection Suspend message or an RRC Resume message (i.e. RRC configuration message) and determining whether to remain in RRC Inactive state (i.e. for the inactive state of the UE) in response to the RRC resume request message.)

Regarding claim 12, LINDHEIMER teaches the UE of claim 11, wherein the RRC resume request message comprises resume cause information. (LINDHEIMER, Fig. 9A, steps 902, 904, paragraph 116, teach the RRC resume request message comprising a cause indicator (i.e. resume cause information).)

Regarding claim 13, LINDHEIMER teaches the UE of claim 12, wherein the resume cause is update of a radio-access-network (RAN) notification area (RNA). (LINDHEIMER, Fig. 9A, steps 902, 904, paragraph 116, teach the cause indicator indicating a Radio Access Network Notification Area Update (RNAU) (i.e. update of a RAN notification area (RNA).)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lindheimer et al. (US20200120741A1), hereinafter LINDHEIMER, in view of TSENG et al. (US20190150221A1), hereinafter TSENG.

Regarding claim 4, although LINDHEIMER teaches all the limitations with respect to claim 3 above, LINDHEIMER does not describe wherein the RRC configuration message comprises information of the updated RNA. 
TSENG in the same field of endeavor teaches wherein the RRC configuration message comprises information of the updated RNA. (TSENG, Fig. 16A, step 1622, paragraph 127, teach receiving a RRC message (i.e. RRC configuration message) comprising an RNA update response message (i.e. information of an updated RNA).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of TSENG with the teachings of LINDHEIMER to configure the RRC configuration as comprising information of the updated RNA.  The motivation would be to allow the RRC_INACTIVE UE to quickly reestablish or resume an RRC connection with a target base station for packet transmission/reception (TSENG, paragraph 7).

Regarding claim 5, although LINDHEIMER teaches all the limitations with respect to claim 1 above, LINDHEIMER does not describe wherein the RRC configuration message comprises configuration information of the in-active state of the UE in response to the RRC resume request message comprising the resume cause information for the update of the RNA.
TSENG in the same field of endeavor teaches wherein the RRC configuration message comprises configuration information of the in-active state of the UE in response to the RRC resume request message comprising the resume cause information for the update of the RNA. (TSENG, Fig. 16A, steps 1622, 1624, 1626, paragraphs 127-129, teach a RRC message comprising an RNA update message for applying an RAN update procedure while the UE is in RRC inactive state (i.e. configuration information of the inactive state of the UE).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of TSENG with the teachings of LINDHEIMER to configure the RRC configuration message  as comprising configuration information of the in-active state of the UE. The motivation would be to allow the RRC_INACTIVE UE to quickly reestablish or resume an RRC connection with a target base station for packet transmission/reception (TSENG, paragraph 7).

Regarding claim 9, although LINDHEIMER teaches all the limitations with respect to claim 8 above, LINDHEIMER does not describe wherein the RRC configuration message comprises information of the updated RNA.
TSENG in the same field of endeavor teaches wherein the RRC configuration message comprises information of the updated RNA. (TSENG, Fig. 16A, step 1622, paragraph 127, teach receiving a RRC message (i.e. RRC configuration message) comprising an RNA update response message (i.e. information of an updated RNA).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of TSENG with the teachings of LINDHEIMER to configure the RRC configuration as comprising information of the updated RNA.  The motivation would be to allow the RRC_INACTIVE UE to quickly reestablish or resume an RRC connection with a target base station for packet transmission/reception (TSENG, paragraph 7).

Regarding claim 10, although LINDHEIMER teaches all the limitations with respect to claim 6 above, LINDHEIMER does not describe wherein the RRC configuration message comprises configuration information for the in-active state of the UE in response to the RRC resume request message comprising the resume cause information for the update of the RNA.
TSENG in the same field of endeavor teaches wherein the RRC configuration message comprises configuration information for the in-active state of the UE in response to the RRC resume request message comprising the resume cause information for the update of the RNA. (TSENG, Fig. 16A, steps 1622, 1624, 1626, paragraphs 127-129, teach a RRC message comprising an RNA update message for applying an RAN update procedure while the UE is in RRC inactive state (i.e. configuration information of the inactive state of the UE).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of TSENG with the teachings of LINDHEIMER to configure the RRC configuration message  as comprising configuration information of the in-active state of the UE. The motivation would be to allow the RRC_INACTIVE UE to quickly reestablish or resume an RRC connection with a target base station for packet transmission/reception (TSENG, paragraph 7).

Regarding claim 14, although LINDHEIMER teaches all the limitations with respect to claim 13 above, LINDHEIMER does not describe wherein the RRC configuration message comprises information of the updated RNA.
TSENG in the same field of endeavor teaches wherein the RRC configuration message comprises information of the updated RNA. (TSENG, Fig. 16A, step 1622, paragraph 127, teach receiving a RRC message (i.e. RRC configuration message) comprising an RNA update response message (i.e. information of an updated RNA).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of TSENG with the teachings of LINDHEIMER to configure the RRC configuration as comprising information of the updated RNA.  The motivation would be to allow the RRC_INACTIVE UE to quickly reestablish or resume an RRC connection with a target base station for packet transmission/reception (TSENG, paragraph 7).

Regarding claim 15, although LINDHEIMER teaches all the limitations with respect to claim 11 above, LINDHEIMER does not describe wherein the RRC configuration message comprises configuration information for the in-active state of the UE in response to the RRC resume request message comprising the resume cause information for the update of the RNA.
TSENG in the same field of endeavor teaches wherein the RRC configuration message comprises configuration information for the in-active state of the UE in response to the RRC resume request message comprising the resume cause information for the update of the RNA. (TSENG, Fig. 16A, steps 1622, 1624, 1626, paragraphs 127-129, teach a RRC message comprising an RNA update message for applying an RAN update procedure while the UE is in RRC inactive state (i.e. configuration information of the inactive state of the UE).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of TSENG with the teachings of LINDHEIMER to configure the RRC configuration message  as comprising configuration information of the in-active state of the UE. The motivation would be to allow the RRC_INACTIVE UE to quickly reestablish or resume an RRC connection with a target base station for packet transmission/reception (TSENG, paragraph 7).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
International Publication (WO2019190383A1) by MILDH et al. is directed towards a wireless device entering an RRC inactive state from a RRC connected state, in response to a message received from the wireless network, and the wireless device subsequently transitions from the RRC inactive state to the RRC connected state and resumes one or more measurements according to one or more measurement configurations stored while the wireless device was in the RRC inactive state (Abstract). More particularly, Fig. 5, step 504, teach performing a set of actions related to handling measurement configurations while in the RRC inactive state.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALLI Z BUTT/Examiner, Art Unit 2412